 


109 HCON 363 IH: Expressing the sense of Congress that the Secretary of Health and Human Services should promulgate as expeditiously as possible regulations required under the Public Health Service Act, relating to protections for residents of certain facilities with respect to the use of restraints and involuntary seclusion.
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 363 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. Fossella (for himself and Ms. Eshoo) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the Secretary of Health and Human Services should promulgate as expeditiously as possible regulations required under the Public Health Service Act, relating to protections for residents of certain facilities with respect to the use of restraints and involuntary seclusion. 
 
 
Whereas in 2000, Congress passed the Children’s Health Act of 2000 that amended the Public Health Service Act to provide improved and more comprehensive health services for children in the United States; 
Whereas the Children’s Health Act of 2000 added part H to title V of the Public Health Service Act to provide protections for residents of health care facilities, including children, with respect to the use of restraints and involuntary seclusions; 
Whereas section 593(a) of such part H requires the Secretary of Health and Human Services, not later than October 17, 2001, to promulgate regulations that require facilities to which the Protection and Advocacy for Mentally Ill Individuals Act of 1986 (42 U.S.C. 10801 et seq.) applies to meet requirements relating to the employment of an adequate number of staff, appropriate training in the use of restraints, and the provision of accurate notification of deaths of residents of such facilities while such a resident is restrained or in involuntary seclusion; 
Whereas the Centers for Medicare & Medicaid Services began to develop such regulations, but more than four years have passed since the deadline for the promulgation of such regulations and the Secretary has not yet promulgated such regulations; and 
Whereas during the four years since such deadline, several cases have been reported of children in medical and non-medical facilities who were severely injured or killed while (or shortly after) being restrained at such facilities: Now, therefore, be it 
 
That it is the sense of Congress that the Secretary of Health and Human Services should promulgate as expeditiously as possible the regulations required under section 593(a) of the Public Health Service Act. 
 
